Barker, J.
The decree was right. The discharge in bankruptcy is a defence to the suit upon the judgments. See Huntington v. Saunders, ante, 92. No reason is shown why the remedy at law is not adequate and complete in the present instance. We express no opinion upon the question whether the plaintiff could maintain a bill for equitable relief if the judgments were such that executions upon them might issue, and if executions *97had been threatened or issued. See Boynton v. Ball, 121 U. S. 457. The case is remitted to the Superior Court, such decree to be entered in accordance with the opinion as equity may demand. So ordered.